DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I/Species A in the reply filed on 2/23/2022 is acknowledged.  The traversal is on the ground(s) that Group I makes a contribution over the prior art as amended.  This is not found persuasive because EP 317 teach all the limitation of claim 1 (see detailed rejection below). It is noted that claim 19 does not depend from claim 1. Rather claim 19 requires “ii1) a valve group housable in said duct according to claim 1” which requires structure of claim 1 in claim 19. The requirement is still deemed proper and is therefore made FINAL.
Claims 19-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 2/23/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-7, 12 , 14-15, 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 6 recites the limitation " the housing hole".  There is insufficient antecedent basis for this limitation in the claim. The phrase has been examined as –the hole--.
 
Claim 12 recites the limitation " the anchor section ".  There is insufficient antecedent basis for this limitation in the claim.
Claims 14-15 recites the limitation " the respective housing hole".  There is insufficient antecedent basis for this limitation in the claim. The phrase has been examined as –the hole--. 
Claim 17 recites the limitation “the first elastic element".  There is insufficient antecedent basis for this limitation in the claim. The phrase has been examined as -- thrust element--.
 Claim 18  recites the limitation of “oil”, wherein it is unclear what “oil” is referring to since the exact term “oil” has already been recited in the claim/ in the claim 1 from which the claim depends. Is the term “oil” requiring that there are multiple “oil” or is the term referring back to the previously recited term? Since the metes and bounds of the limitation cannot be ascertained, the limitation is indefinite , the claim is rendered indefinite and determined to be an antecedent basis issue. For examination purposes, the phrase has been interpreted as – the oil -- for clarity.

The remaining claims are rejected based on their dependency from a claim that has been rejected.
 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4 and 9-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brodt EP2592317A1.
	Re claim 1, Brodt teach a valve group (fig 1) to be placed in a duct of a pressurised oil circuit of a vehicle, in which the valve group extends in length along an axis and is insertable and removable as a cartridge in said duct, wherein the valve group comprises: 
i) a valve body (fig 2) of a hollow shape, defining a central cavity, through which oil flows, wherein the valve body extends in length along the axis and is insertable in the duct in a fixed axial position along the axis, wherein the valve body comprises:
 - at least one inlet opening (annotated fig) through which the oil enters the central cavity; - at least one axial outlet opening through which the oil flows in a direction substantially parallel to the axis located at a head end of the valve body (end around 12’); 
- at least one radial outlet opening (annotated fig)  through which the oil flows in a substantially radial direction to the axis, towards an outlet duct fluidically connected to the duct; 

- an obturator element (14) which extends along the axis comprising at a head end a closing element (6), wherein the obturator element is axially movable between an obstruction position in which the closing element cooperates with the valve body closing the axial outlet and an open position in which the closing element is axially spaced from the axial outlet opening; 
- a mover (13, 15, 15’, 15’’) to move the obturator element axially, comprising a thrust element (13, 15’) and a counter-thrust element  (15, 15’’) acting on the obturator element in opposite directions, wherein the thrust element is in a heat-sensitive material varying thrust action depending on temperature of the oil (para 14), 
wherein the valve body comprises an anchor element (annotated fig), which extends for a circumferential section and defines centrally a hole inside which the obturator element is housed (fig); 
and wherein the valve body presents laterally, parallel to the axis (annotated fig), at least one insertion window (annotated fig)   through which the control unit is insertable in the valve body in the central cavity (noting the lateral boundaries of the insertion window have lateral flat portions which are parallel to the axis and thus the claim limitations “and wherein the valve body presents laterally, parallel to the axis” are met).  

    PNG
    media_image1.png
    795
    864
    media_image1.png
    Greyscale

 


    PNG
    media_image2.png
    809
    674
    media_image2.png
    Greyscale





    PNG
    media_image3.png
    732
    837
    media_image3.png
    Greyscale



Re claim 2, Brodt teach  wherein the thrust element is made of a first material chosen from shape memory alloys to vary action of the thrust element in relation to temperature of the oil (see the rejection of claim 1 noting that a thermostatic wax naturally meets the broad limitations since the was can melt and reform to the memory of whatever container is containing the wax or other thermostatic material, absent any special definition in the specification, also noting that 14, 15’’ act together and 15’’ spring is also considered to be able to meet the broad limitations of the alloy).  

Re claim 4, Brodt teach  the thrust element and the counter-thrust element are two coil springs fitted on the obturator element (noting both springs portions are connected to and on the orbital assembly and thus considered to be fitted on).  
 
Re claim 9, Brodt teach  the valve body comprises two insertion windows (second window shown “annotated fig) placed diametrically opposite and axially separate, so that the control unit is insertable in the central cavity by moving the control unit in a transverse direction, and then in a rotary direction.  
The recitation of “so that the control unit is insertable in the central cavity by moving the control unit in a transverse direction, and then in a rotary direction” is considered to be a product-by-process limitation. In product-by-process claims, “once a product appearing to be substantially identical is found and a 35 U.S.C. 102/103 rejection [is] made, the burden shifts to the applicant to show an unobvious difference.”  MPEP 2113.  This rejection under 35 U.S.C. 102/103 is proper because the “patentability of a product does not depend on its method of production.”


 

    PNG
    media_image4.png
    694
    996
    media_image4.png
    Greyscale


Re claim 10, Brodt teach the valve body has a single insertion window (noting that the insertion window of claim 1 is considered a single insertion window) and the control unit is inserted in the central cavity in a radial direction (figs).  

The recitation of “the control unit is inserted in the central cavity in a radial direction” is considered to be a product-by-process limitation. In product-by-process claims, “once a product appearing to be substantially identical is found and a 35 U.S.C. 102/103 rejection [is] made, the burden shifts to the applicant to show an unobvious difference.”  MPEP 2113.  This rejection under 35 U.S.C. 102/103 is proper because the “patentability of a product does not depend on its method of production.”



 

    PNG
    media_image5.png
    687
    1025
    media_image5.png
    Greyscale

 

Re claim 12, Brodt teach  all the claim limitations which are taught since the only further limitations are product by process limitations and no new structure is claimed and Brodt teach the anchor section is snap-inserted inside the anchor element (noting a section interior to the anchoring element is considered the anchor section).

Re claim 13, Brodt teach  the obturator element axially comprises an auxiliary anchor section (noting the section interior to 11 and auxiliary anchor element are considered the “auxiliary anchor section” and is naturally ) insertable in the auxiliary housing hole (noting as assembled the parts are in the hole and thus the claim limitations are met), wherein the auxiliary anchor section is snap-inserted radially inside the auxiliary anchor element.  

The recitation of “ wherein the auxiliary anchor section is snap-inserted radially inside the auxiliary anchor element” is considered to be a product-by-process limitation. In product-by-process claims, “once a product appearing to be substantially identical is found and a 35 U.S.C. 102/103 rejection [is] made, the burden shifts to the applicant to show an unobvious difference.”  MPEP 2113.  This rejection under 35 U.S.C. 102/103 is proper because the “patentability of a product does not depend on its method of production.”
Re claim 14, Brodt teach  the valve body further comprises an abutment element (12’) operatively connected to the anchor element, and to the auxiliary anchor element, to circumferentially close the respective housing hole.  

	Re claim 16, Brodt teach the thrust element (15’ portion of thrust element) is housed inside the valve body in a proximal position to a bottom end (end near 15 ’ noting structure is considered to be proximal as proximal is broad) of the valve body, housed between said bottom end and said anchor element.  
Re claim 17, Brodt teach the counter- thrust element is in an opposite position to the first elastic element, in a proximal position to the head end (noting structure is considered to be proximal as proximal is broad), housed between the anchor element and the auxiliary anchor element (figs).  

 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brodt EP2592317A1.
	Re claim 3, Brodt  teach the counter-thrust element is made of a second material selected from shape-memory alloys, so that the thrust element reacts to a thrust element transition temperature while the counter-thrust element reacts to a counter-thrust element transition temperature lower than the thrust element transition temperature (noting that a spring is considered to meet the broad limitation of shape memory allow, and it is well known in the art that a spring is made of a different material than wax or other thermostatic means, and noting that all material naturally “react to” temperatures during operation by absorbing heat regardless of temperature and thus “react to” by absorbing and having a natural coefficient of thermal expansion, regardless of the temperature change is considered to naturally be met. Furthermore, For clarity, the recitation “…so that the thrust element reacts to a thrust element transition temperature while the counter-thrust element reacts to a counter-thrust element transition temperature lower than the thrust element transition temperature…” has been considered a recitation of intended use. It has been held that the recitation with respect to the matter in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from .


Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brodt EP2592317A1 in view of DeVore US 4512300 A.
Re claim 6, Brodt fail to explicitly teach the additional section.
DeVore teach the obturator element axially comprises an anchoring section (where 27a sits) fitting in the housing hole, wherein said anchor section is axially comprised between two radial annular elements (noting 25a has two levels of circular ring like elements) projecting radially to engage the anchor element to fit a spring and actuator.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include the additional section as taught by DeVore in the Brodt invention in order to advantageously allow for accurate engagement with the obturator system.

 Re claim 7, Brodt fail to explicitly teach the additional section.
DeVore teach the radial annular elements are the thrust surfaces on which the thrust element and the counter-thrust element respectively act (noting 25a has two levels of circular ring like elements) projecting radially to engage the anchor element to fit a spring and actuator.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include the additional section as taught by DeVore in the Brodt invention in order to advantageously allow for accurate engagement with the obturator system.


Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brodt EP2592317A1 in view of FARUK WO 2012087252 A1.
Re claim 18, Brodt fail to explicitly teach grooves.
FARUK teach the obturator element comprises on side walls a plurality of grooves (3, 13) which extend in length, through which oil flows (it is noted that the italicized limitation is a functional limitation which the reference is capable of performing) to strengthen the element.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include grooves as taught by Brodt in the FARUK invention in order to advantageously allow for greater push pressure and less breakage during operation.

 For clarity, the recitation “…through which oil flows …” has been considered a functional limitation. It has been held that the recitation with respect to the matter in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. See MPEP 2114. In the instant case, the prior art   meets all of the structural limitations, and is therefore capable of performing the claimed recitations set forth above.



Additionally noting that for clarity, the recitation “through which oil flows” has been considered a recitation of intended use. It has been held that the recitation with respect to the matter in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. See MPEP 2114. In the instant case, the prior art meets all of the structural limitations, and is therefore capable of performing the claimed recitations set forth above. Furthermore, the .

 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 10914207 B2, US 20130153475 A1, US 5509269 A.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GORDON A JONES whose telephone number is (571)270-1218. The examiner can normally be reached 7:30-5 M-F PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/GORDON A JONES/Examiner, Art Unit 3763